Action upon policy in Locomotive Engineers Mutual Life and Accident Insurance Association. The policy was payable to plaintiffs and defendants. Insured signed an application to change beneficiaries to his two sons, the plaintiffs herein, which application contained the signature of a witness. A new certificate was issued naming plaintiffs as beneficiaries. There is nothing before this court to show that the constitution and by-laws of the association were not followed in changing the beneficiaries. Judgment unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.